       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 1 of 42



JOHN W. HUBER, United States Attorney (7229)
RYAN D. TENNEY, Assistant United States Attorney (9866)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 325-3256
__________________________________________________________________

              IN THE UNITED STATES DISTRICT COURT
               DISTRICT OF UTAH, CENTRAL DIVISION
_________________________________________________________________

UNITED STATES OF                          UNITED STATES’ OPPOSITION
AMERICA,                            :     TO MOTION TO REDUCE
    Plaintiff,                            SENTENCE PURSUANT TO
                                    :     18 U.S.C. § 3582(c)(1)(A)(i)
vs.
                                    :     Case No. 2:08-CR-00758 TC
KEPA MAUMAU,
    Defendant.                      :     Honorable Tena Campbell


_________________________________________________________________

      In his motion, Kepa Maumau is asking this Court to take 44 years off of

his 55-year sentence. But Maumau’s sentence was not a discretionary one.

Rather, because a jury convicted Maumau of multiple § 924(c) violations,

Maumau was subject to a congressionally-mandated sentence of at least 55

years in prison. Notably, the Tenth Circuit has held that this very

sentencing scheme is both constitutional and binding on the district courts,

and Congress has recently declined to make any changes to that sentencing

scheme retroactively applicable to defendants (like Maumau) who were

sentenced before 2018.
          Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 2 of 42



      Despite this, Maumau claims that this Court can let him out of prison

44 years early under the terms of 18 U.S.C. § 3582(c)(1)(A)(i). That section

is commonly referred to as the “compassionate release statute.” 1

      But the compassionate release statute is not a plenary resentencing

statute. Instead, under its stated terms, a district court is only authorized to

release a defendant early if doing so would be “consistent with applicable

policy statements issued by the Sentencing Commission.” In his motion,

however, Maumau does not even claim (let alone demonstrate) that releasing

him now is consistent with any portion of the Commission’s policy statement.

Maumau is therefore statutorily ineligible for release under the plain

language of the only statute that he relies on in his motion.

      Moreover, Maumau’s request does not just violate the statute’s text. If

accepted and then applied to other cases, his interpretation of this statute

would upend the carefully calibrated federal sentencing system that

currently exists.

      For the reasons set forth below, Maumau’s request must be denied.


      1 See, e.g., Rodriguez-Aguirre v. Hudgins, 739 F. App’x 489, 490 (10th
Cir. 2018) (unpublished); United States v. Lopez-Pastrana, 889 F.3d 13, 23
n.7 (1st Cir. 2018); Totaro v. Warden Fort Dix FCI, 742 F. App’x 596, 597 (3d
Cir. 2018) (unpublished); Crowe v. United States, 430 F. App’x 484, 484 (6th
Cir. 2011) (unpublished); United States v. Cochran, 784 F. App’x 960, 962
(7th Cir. 2019) (unpublished).
                                        2
       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 3 of 42



                                  ARGUMENT

      Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may “reduce” a defendant’s

“term of imprisonment” “after considering the factors set forth in section

3553(a) to the extent that they are applicable, if it finds that -- (i)

extraordinary and compelling reasons warrant such a reduction,” and if it

also “finds” that the “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.”

      This Court should deny Maumau’s request for compassionate release

for either of two reasons.

      First, under current and still-controlling law, Congress has tasked the

Sentencing Commission, not the courts, with determining what constitutes

an “extraordinary and compelling reason” that can justify compassionate

release. Notably, the reasons given by Maumau in his motion do not align

with any of the reasons given by the Commission. This statute therefore

does not authorize Maumau’s early release.

      Second, even when “extraordinary and compelling reasons” do exist, the

statute also directs a court to consider whether compassionate release is

warranted under the 3553(a) factors. Maumau is an unusually poor

candidate for release under those factors. Maumau committed several

violent crimes, he has repeatedly violated prison rules and been involved in
                                         3
        Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 4 of 42



several fights since being incarcerated, and he has served only a fraction of

his required sentence. Even under the 3553(a) portion of the analysis,

Maumau’s request should be denied.

   I.      There is no “extraordinary and compelling reason” that
           justifies granting Maumau compassionate release.

           A. The Sentencing Commission has power to determine what
              constitutes an “extraordinary and compelling reason,”
              and Maumau’s proffered reasons do not align with any of
              the reasons given by the Commission.

        As noted, the compassionate release statute allows a court to release a

defendant only if it “finds that -- (i) extraordinary and compelling reasons

warrant” reducing the defendant’s sentence. 18 U.S.C. § 3582(c)(1)(A)(i).

        The question here is what constitutes an “extraordinary and compelling

reason” for purpose of this statute. The answer initially turns on who is

allowed to define this term. Under controlling law, Congress has empowered

the Sentencing Commission, not the district courts, to determine what

constitutes an “extraordinary and compelling reason.”

        Congress has done so in two interlocking statutes.

        First, in 28 U.S.C. § 994(a)(2)(C), Congress directed the Sentencing

Commission to “promulgate and distribute to all courts” “general policy

statements” regarding “the appropriate use” of “the sentence modification

provisions set forth” in the compassionate release statute. Then, in 28
                                        4
       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 5 of 42



U.S.C. § 994(t), Congress stated that the Commission, through its “general

policy statements regarding the sentencing modification provisions in section

3582(c)(1)(A),” “shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied

and a list of specific examples.”

      Second, the compassionate release statute itself requires a district

court to find that there are “extraordinary and compelling reasons” for

release. Notably, the statute specifically requires the district court to find

that the “reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

      Thus, by direct congressional mandate, the Sentencing Commission’s

policy statement sets the parameters for any determination of whether a

defendant’s proffered reasons qualify as “extraordinary and compelling

reasons,” and compassionate release is only authorized if the court makes the

initial predicate finding that release is consistent with that policy statement.

      Maumau’s request is not consistent with the Commission’s policy

statement. That statement is set forth in USSG § 1B1.13. Echoing the

compassionate release statute, § 1B1.13 states that a court may “reduce a

term of imprisonment” “if, after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable, the court determines” that
                                       5
       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 6 of 42



(1) “Extraordinary and compelling reasons warrant the reduction,” (2) the

“defendant is not a danger to the safety of any other person or to the

community,” and (3) the “reduction is consistent with this policy statement.”

USSG § 1B1.13.

      In the commentary, the Commission then states that “extraordinary

and compelling reasons exist under any of the circumstances set forth below.”

USSG § 1B1.13, Commentary, Note 1; cf. United States v. Nacchio, 573 F.3d

1062, 1066-67 (10th Cir. 2009) (commentary in the Guidelines “is

authoritative” and “given controlling weight” unless “it violates the

Constitution or a federal statute, or is inconsistent with[ ] or a plainly

erroneous reading” of the relevant Guideline).

      The Commission lists four circumstances that would qualify as an

“extraordinary and compelling reason” for compassionate release:

   • (A): “Medical Condition of the Defendant,” which includes a “terminal
     illness” or “serious physical or medical condition” that “substantially
     diminishes the ability of the defendant to provide self-care” from
     prison;

   • (B) “Age of the Defendant,” which applies when a defendant “is at least
     65 years old” and is “experiencing a serious deterioration in physical or
     mental health because of the aging process”;

   • (C) “Family Circumstances,” which include the “death or incapacitation
     of the caregiver of the defendant’s minor child” or of “the defendant’s
     spouse” when “the defendant would be the only available caregiver”;

                                        6
       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 7 of 42



      and

   • (D) “Other Reasons.—As determined by the Director of the Bureau of
     Prisons, there exists in the defendant’s case an extraordinary and
     compelling reason other than, or in combination with, the reasons
     described in subdivisions (A) through (C).”

USSG § 1B1.13, Commentary, Note 1(A)-(D).

      In his motion, Maumau does not claim that any of these circumstances

exist here. See generally Maumau Mot. at 6-11.       He doesn’t claim to have

any “terminal illness” or “serious physical or medical condition” that

interferes with his ability to provide self-care. He’s not “at least 65 years

old,” and he does not claim that he’s “experiencing a serious deterioration in

physical or mental health because of the aging process.” He doesn’t claim

that a spouse has died or become incapacitated. And the “Director of the

Bureau of Prisons” has never determined that any other extraordinary and

compelling reason exists for granting him early release.

      This Court must accordingly deny Maumau’s motion. Again, the

current statute only authorizes early release if this Court “finds” that it

would be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). In that policy

statement, the Commission has offered four circumstances that qualify. By




                                        7
          Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 8 of 42



his own account, Maumau does not satisfy any of them. His motion must

therefore be denied for this reason alone. 2

            B. The First Step Act did not empower this Court to ignore
               the Sentencing Commission’s policy statement and come
               up with reasons on its own that would justify
               compassionate release.

      Despite the clear language from both the compassionate release statute

and § 994(t), Maumau claims that this Court is not actually bound by the

reasons given in the Sentencing Commission’s policy statement. Instead,

Maumau claims that, after the First Step Act, a court can decide for itself




      2 In his motion, Maumau suggests that, despite the above, the
Commission’s policy statement is not binding because the Guidelines
themselves are only advisory under Booker. Maumau Mot. at 8.
       This argument fails as a matter of plain statutory interpretation.
Again, in both § 994(t) and § 3582(c)(1)(A), Congress unequivocally granted
authority to the Commission to determine the meaning of this term.
Maumau does not argue that this scheme is unconstitutional. Thus, even
after Booker, the statutes themselves show that the Commission’s policy
statement is binding.
       This argument also fails under Dillon v. United States, 560 U.S. 817
(2010). Dillon concerned a motion for a reduction in sentence under 18
U.S.C. § 3582(c)(2), which allows a sentence reduction if it would be
“consistent with applicable policy statements issued by the Sentencing
Commission” – language identical to that which appears in Section
3582(c)(1)(A) with respect to a compassionate release motion. Dillon held
that, even after Booker, the Commission’s pertinent policy statement
concerning retroactive Guideline amendments (USSG § 1B1.10) was binding.
Dillon, 560 U.S. at 826. The same is true here too.
                                        8
          Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 9 of 42



what constitutes an “extraordinary and compelling reason.” Maumau Mot.

at 6-11. Maumau is mistaken.

      The First Step Act was signed into law on December 21, 2018. See

Congressional Research Service, The First Step Act of 2018: An Overview at

*1. 3 The First Step Act had several components, one of which was a series of

“sentencing reform[s] that involved changes to penalties for some federal

offenses.” Id.

      As part of these sentencing reforms, the First Step Act changed one

portion of the compassionate release statute. Before, the statute only

allowed the Bureau of Prisons to file a compassionate release motion. The

First Step Act changed this, now permitting a defendant to file a motion

himself after he “has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Maumau claims that he has asked the Bureau of Prisons to file such a

motion, and he also claims that he filed this motion more than 30 days after

the warden received his request. Maumau Mot. at 4-5. The United States


      3This report is available at https://crsreports.congress.gov/
product/pdf/R/R45558 (last accessed December 16, 2019).
                                        9
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 10 of 42



does not dispute this. Thus, the United States also does not dispute that

under the First Step Act, Maumau is authorized to file this motion.

      But being authorized to file a motion is different than actually being

entitled to prevail on it. As discussed above, Maumau is only entitled to

early release under this statute if this Court finds that “extraordinary and

compelling reasons” exist and that the “reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). Those are the standards that Maumau must satisfy.

      Despite this clear statutory requirement, Maumau nevertheless claims

that this Court is not actually required to find that his release is consistent

with the Commission’s policy statement. According to Maumau, when the

First Step Act changed the compassionate release statute to allow a

defendant to file a motion himself, this change also meant, by implication,

that district courts can now disregard the Commission’s policy statement and

come up with reasons on their own. Maumau Mot. at 6-11. And to be clear,

some federal district courts have accepted this argument. See, e.g., United

States v. Beck, 2019 WL 2716505 (M.D.N.C. June 28, 2019); United States v.

Cantu-Rivera, 2019 WL 2578272 (S.D. Tex. June 24, 2019); United States v.

Cantu, 2019 WL 2498923 (S.D. Tex. June 17, 2019).



                                       10
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 11 of 42



      But many others have not. Those courts have held that, even after the

First Step Act, the Sentencing Commission’s policy statement still defines the

parameters of the “extraordinary and compelling reasons” that would justify

compassionate release. See, e.g., United States v. Willingham, 2019 WL

6733028, *1-3 (S.D. Ga. Dec. 10, 2019); United States v. Lynn, 2019 WL

3805349, *1-5 (S.D. Ala. Aug. 13, 2019); United States v. York, 2019 WL

3241166, *4 (E.D. Tenn. July 18, 2019); United States v. Willis, 382 F.

Supp.3d 1185, 1187 (D.N.M. 2019); United States v. Shields, 2019 WL

2359231, *4 (N.D. Cal. June 4, 2019); United States v. McGraw, 2019 WL

2059488, *2 (S.D. Ind. May 9, 2019).

      As a matter of statutory interpretation, these latter courts are correct.

Although Congress changed many provisions in many statutes as part of the

First Step Act, Congress did not remove or alter the provision in the

compassionate release statute that specifically requires a court to find that

reducing the defendant’s sentence would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). That requirement is still there. Congress also did not

remove or alter § 994(t), which still states that the Sentencing Commission

“shall describe what should be considered extraordinary and compelling



                                       11
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 12 of 42



reasons for sentence reduction, including the criteria to be applied and a list

of specific examples.”

      Instead, the “only change” that the First Step Act made to the

compassionate release statute was to “allow a defendant to file a

compassionate release motion under certain circumstances.” Lynn, 2019 WL

3805349 at *2. But “[a]side from allowing prisoners to bring a motion

directly,” the First Step Act did not “change the standards for compassionate

release.” Willis, 382 F. Supp. 3d at 1187.

      Maumau’s argument thus fails as a straightforward matter of statutory

interpretation. If Congress had wanted to change the substantive criteria

for compassionate release, or if it had instead wanted to change the scheme

under which it is the Commission that defines this term, Congress could have

done so. It didn’t.

      Courts routinely derive meaning from both congressional action and

congressional inaction. As explained by the Tenth Circuit, Congress “knows

exactly how to alter traditional sentencing practices when it wishes,” and

when Congress intends to make a particular change, “it does so in ways and

places clear enough for all to see.” United States v. Smith, 756 F.3d 1179,

1185 (10th Cir. 2014). By contrast, when “Congress has been on notice” of a

particular “issue for many years” and yet still “declined to modify” the statute
                                       12
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 13 of 42



at issue, a court may acknowledge the obvious: Congress meant to leave the

unaffected provision in place. Id. at 1187.

      Here, Congress made a limited change that allowed a defendant to file

a motion for compassionate release directly. But there “is no reason to

believe” that the “identity of the movant (either the defendant or the BOP)

should have any impact on the factors the Court should consider” when

deciding the motion. McGraw, 2019 WL 2059488 at *2; accord York, 2019

WL 3241166 at *4. Nor is it “easy to believe that Congress, which plainly

desired the Commission to pour content into ‘extraordinary and compelling

reasons,’ intended to eliminate that content by allowing defendants to move

for compassionate release.’” Lynn, 2019 WL 3805349 at *4 n.5.

      Instead, even after the First Step Act, Congress has “left the task of

fleshing out the universe of extraordinary and compelling reasons to the

Commission, not the judiciary. The Court is not freed by congressional

silence but bound by Commission policy statements that Congress has

expressly required the courts to follow.” Id. at *5. Even now, the

Commission’s policy statement still has “continued authority” to determine

what constitutes a reason for compassionate release. United States v.

Washington, 2019 WL 6220984, *2 (E.D. Ky. Nov. 21, 2019).



                                      13
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 14 of 42



      Maumau offers several arguments to the contrary, but none of them

have merit.

      First, Maumau notes that one particular portion of the policy statement

is no longer operative. Maumau Mot. at 9. And this is true. The

Commission’s policy statement was written before the First Step Act, and,

consistent with the prior version of the statute, Note 4 to the policy statement

still states that only the Director of the Bureau of Prisons can file a motion

for compassionate release. USSG § 1B1.13, Commentary, Note 4.

      Since this particular part of the note directly conflicts with the current

language of the compassionate release statute, it is no longer operative. See

Lynn, 2019 WL 3805349 at *4. But contrary to Maumau’s assertion, this

does not mean that the rest of the policy statement is also inoperative.

Courts commonly invalidate single provisions within a statute without

invalidating the entire statute. This is the basic premise of severability

doctrine.

      Here, while this one portion of Note 4 is incompatible with the current

statute, the rest of the Commission’s policy statement—including, notably, its

definition of “extraordinary and compelling reasons”—is not incompatible

with any statute. Because of this, that definition still governs this question

as required by the directives set forth in § 3582 and § 994(t).
                                       14
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 15 of 42



      Second, Maumau refers to language from the policy statement’s note

that states that a “court is in a unique position to determine whether the

circumstances warrant a reduction.” Maumau Mot. at 9. But this

language, too, does not empower a court to disregard the policy statement.

      The full quote from the applicable note reads as follows:

      A reduction under this policy statement may be granted only
      upon motion by the Director of the Bureau of Prisons pursuant to
      18 U.S.C. § 3582(c)(1)(A). The Commission encourages the
      Director of the Bureau of Prisons to file such a motion if the
      defendant meets any of the circumstances set forth in Application
      Note 1. The court is in a unique position to determine whether
      the circumstances warrant a reduction (and, if so, the amount of
      reduction), after considering the factors set forth in 18 U.S.C. §
      3553(a) and the criteria set forth in this policy statement, such as
      the defendant's medical condition, the defendant's family
      circumstances, and whether the defendant is a danger to the
      safety of any other person or to the community.

USSG § 1B1.13, Commentary, Note 4 (emphases added).

      Read in full, this note does not say that a court is empowered to make

up its own criteria that would justify compassionate release. Instead, this

note acknowledges that courts are often better equipped to engage in fact-

finding than the Bureau of Prisons, so it encourages the Bureau to err on the

side of filing a motion for release.

      But as for the substantive determination itself, the note then refers the

courts back to the “criteria set forth in this policy statement, such as the

                                       15
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 16 of 42



defendant's medical condition, the defendant's family circumstances, and

whether the defendant is a danger to the safety of any other person or to the

community.” Id. In this sense, the note is directing the Bureau to refer

cases to the courts, and it is then directing the courts to continue to do what

Congress has always directed them to do: determine whether compassionate

release would be “consistent” with the Commission’s policy statement. Thus,

this note does not undermine the primacy of the policy statement. It

actually reinforces it.

      Third, citing a Senate Report from the time of the statute’s passage,

Maumau claims that the compassionate release statute was intended to act

as an “alternative review process” that allows a court to revise a sentence

that it thinks is substantively unreasonable. Maumau Mot. at 6 (citing S.

Rep. 98-225). This is not so.

      The Senate Report that Maumau relies on was issued in relation to the

Comprehensive Crime Control Act of 1984, which was the same statute that

created the compassionate release statute. At the time, Congress sought to

abolish indeterminate sentencing and the related parole system, based on its

belief that fairness required consistent and predictable sentencing of like

offenders. The Senate Report thus observed:



                                       16
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 17 of 42



      The Committee believes that there may be unusual cases in which an
      eventual reduction in the length of a term of imprisonment is justified
      by changed circumstances. These would include cases of severe illness,
      cases in which other extraordinary and compelling circumstances
      justify a reduction of an unusually long sentence, and some cases in
      which the sentencing guidelines for the offense of which the defender
      was convicted have been later amended to provide a shorter term of
      imprisonment. The Committee believes, however, that it is unnecessary
      to continue the expensive and cumbersome Parole Commission to deal
      with the relatively small number of cases in which there may be
      justification for reducing a term of imprisonment. The bill, as reported,
      provides instead in proposed 18 U.S.C. 3583(c) for court determination,
      subject to consideration of Sentencing Commission standards, of the
      question whether there is justification for reducing a term of
      imprisonment in situations such as those described.

S. Rep. 98-225, at 55-56 (emphases added).

      The emphasized portions of this report undermine Maumau’s

argument. There, the report itself makes it clear that compassionate release

was intended to occur when “justified by changed circumstances”—meaning,

something that happened after the sentence was imposed. This is a far cry

from Maumau’s request, which is largely based on his complaints about the

mandatory minimums that were in place at the time of sentencing.

      There, the report also emphasizes that the court’s determination is

“subject to consideration of Sentencing Commission standards.” In this

sense too, this report reinforces the central role of the Commission’s policy

statement in this determination.



                                       17
         Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 18 of 42



         Indeed, moving beyond that report, the broader legislative history

actually shows that Maumau’s request is improper, because Maumau’s

request would upend the carefully calibrated sentencing scheme that

Congress created and which has continued to govern federal sentencing ever

since.

         The 1984 sentencing reform was animated by Congress’s determination

“that sentencing in the Federal courts is characterized by unwarranted

disparity and by uncertainty about the length of time offenders will serve in

prison.” S. Rep. 98-225, at 49. Thus, Congress created the Sentencing

Commission and the Guidelines system precisely to “provide certainty and

fairness in meeting the purposes of sentencing.” 28 U.S.C. § 991(b)(1)(B).

         As later explained by Justice Breyer (one of the principle architects of

the sentencing reform effort), the old parole system was thus replaced by the

Commission-based Guidelines system so as to “create a sentencing system

that will require the offender actually to serve most of the sentence the judge

imposes.” Setser v. United States, 566 U.S. 231, 244 (2012) (Breyer, J.,

dissenting). In this sense, the Sentencing Reform Act was designed to

“make[ ] all sentences basically determinate.” Mistretta v. United States,

488 U.S. 361, 367 (1989).



                                         18
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 19 of 42



      Section 3582 admittedly does allow a court to modify some sentences.

But it does so only under carefully delineated circumstances. Specifically,

Section 3582(c) prohibits a court from modifying a sentence of imprisonment

unless: (1) extraordinary and compelling reasons warrant a reduction,

§ 3582(c)(1)(A); (2) another statute or Federal Rule of Criminal Procedure 35

expressly permits a sentence modification, § 3582(c)(1)(B); or (3) a defendant

has been sentenced to a term of imprisonment based on a sentencing range

that was subsequently lowered by the Commission and certain other

requirements are met, § 3582(c)(2).

      In his motion, Maumau is trying to expand the first category, claiming

that it allows a court to reduce a sentence based on concerns about the

sentence’s substantive length. If this were possible, however, this would

mark a profound alteration of the sentencing scheme carefully designed by

Congress. It would afford individual judges the authority to, in effect,

exercise a parole power that Congress specifically acted in 1984 to abolish, or

exercise a clemency function that the Constitution affords exclusively to the

President. See U.S. Const., Art. II, § 2, cl. 1. A judge could, for instance,

impose a mandatory sentence as dictated by Congress, and then after the

judgment became final, act to reduce it upon a declaration that imposition of

the sentence in the particular case is “extraordinary” and unwarranted.
                                       19
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 20 of 42



      This power would inevitably result in varying determinations by

different courts. This would remove the certainty and consistency that

marks the current system, instead replacing them with uncertainty and

inconsistency.

      The bottom line is this: even after the First Step Act, the current

statute still expressly states that compassionate release is only authorized if

it would be consistent with the Sentencing Commission’s policy statement.

Maumau has offered no reason for releasing him here that would constitute

an “extraordinary and compelling reason” under the terms set forth in that

policy statement. Because he offers no basis for this Court to make the

required predicate finding, his request must be denied.

         C. Even if this Court can determine for itself what
            constitutes an “extraordinary and compelling reason” for
            compassionate release, Maumau’s proffered reasons still
            do not suffice.

      Even if this Court concludes that the First Step Act empowered it to

decide for itself what constitutes an “extraordinary and compelling reason,”

this does not mean that this Court is left unmoored in making that

determination. Instead, even when courts have accepted this expansive

view, they have commonly held that “the Commission’s existing policy

statement” still serves as “helpful guidance on the factors that support

                                      20
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 21 of 42



compassionate release.” United States v. Fox, 2019 WL 3046086, *3 (D. Me.

July 11, 2019); accord United States v. Weidenhamer, 2019 WL 6050264, *4

(D. Ariz. Nov. 8, 2019); United States v. Bucci, 2019 WL 5075964, *1 (D.

Mass. Sept. 16, 2019); Beck, 2019 WL 2716505, at *7.

      Thus, even under this view, courts still “universally turn[ ] to” the

Commission’s policy statement “to provide guidance” on the appropriate

criteria. McGraw, 2019 WL 2059488 at *2; accord York, 2019 WL 3241166

at *4. And courts grant compassionate release only for reasons that are

“comparable or analogous to what the Commission has already articulated as

criteria for compassionate release.” Fox, 2019 WL 3046086 at *3.

      Again, the applicable policy statement limits compassionate release to

situations involving age, illness, or extreme family circumstances, or instead

to cases in which the Director of the Bureau of Prisons has specifically

authorized release. USSG § 1B1.13, Commentary, Note 1(A)-(D). In this

sense, these categories “form the heartland of compassionate release cases.”

United States v. Brown, 2019 WL 4942051, *4 (S.D. Iowa Oct. 8, 2019).

      And again, Maumau does not even claim that he meets any of those

categories. He’s not old, he’s not sick or dying, he doesn’t have a spouse who

has died or become incapacitated, and the Director of the Bureau of Prisons

has never authorized his early release.
                                       21
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 22 of 42



      Instead, the reasons he offers in his motion largely have to do with his

character and rehabilitative prospects, as well as complaints about his

sentence length. But as discussed in more detail below, those arguments are

more naturally tied to the 3553(a) factors. This is significant, because the

compassionate release statute requires a court to separately consider

whether (i) “extraordinary and compelling reasons” justify release and (ii)

whether release is warranted under the 3553(a) factors.

      If Congress had wanted to combine the two, it could have. Congress

could have simply said that early release is warranted for “extraordinary and

compelling reasons,” or it could have simply said that early release is

warranted if justified under the 3553(a) factors. But Congress instead

treated these as separate determinations, thereby suggesting that they

involve separate criteria.

      Indeed, the separate nature of these inquiries is reflected in the

Commission’s policy statement itself. The statement does not define

“extraordinary and compelling reasons” in terms of the defendant’s crime or

past history. Instead, it defines “extraordinary and compelling reasons” in

reference to the defendant’s age, or illness, or the incapacitation of his

spouse. In this sense, the policy statement is targeted at specific factors that



                                       22
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 23 of 42



go beyond the traditional 3553(a) analysis and are comfortably described as

“extraordinary” factors that would warrant compassionate release.

      Because of this, even when courts have embraced Maumau’s view of

how the compassionate release statute works after the First Step Act, those

courts have still limited their “extraordinary and compelling reasons”

analysis to reasons that are analogous to the categories set forth in the

Commission’s policy statement.

      Take Cantu, a case that Maumau cites on pages 5, 9, and 10 of his

motion. The court there granted compassionate release to a defendant who

was “an eligible elderly offender,” thus satisfying the age criterion from the

policy statement. Cantu, 2019 WL 2498923 at *2. Or take Beck, a case that

Maumau cites on page 10 of his motion. The district court there granted

compassionate release to a prisoner who had “invasive breast cancer” and

was “in urgent need of appropriate treatment to prevent the further spread of

her disease and the potential loss of her life,” thus satisfying the policy

statement’s reference to a “terminal illness” or “serious physical or medical

condition.” Beck, 2019 WL 2716505 at *7. Or take Cantu-Rivera, a case

that Maumau cites on pages 5, 9, 10, 11, 13, and 14 of his motion. The court

there granted compassionate release to a defendant who was elderly and

suffered from “limitations that age now place[d] on [his] physical abilities,”
                                       23
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 24 of 42



thus satisfying the age criterion from the policy statement. Cantu-Rivera,

2019 WL 2578272 at *2.

      Thus, even though those courts concluded that, because of the First

Step Act, they now had independent authority to interpret the “extraordinary

and compelling reasons” provision from the statute, they still exercised that

authority in a manner that was consistent with the Commission’s policy

statement.

      Maumau is asking this Court to do something far different. He wants

this Court to depart wholesale from the Commission’s policy statement.

Again, Maumau is not old, or sick, or needing to be released so that he can

care for an incapacitated spouse. Instead, he is young and healthy, and he is

asking for release largely based on how long his sentence is.

      Maumau’s reasons therefore do not fit within “the heartland of

compassionate release cases” (Brown, 2019 WL 4942051 at *4), and his

reasons are not at all “comparable or analogous to what the Commission has

already articulated as criteria for compassionate release” (Fox, 2019 WL

3046086 at *3). Because of this, even if this Court views the policy

statement as mere “guidance,” this Court still should not find that

“extraordinary and compelling reasons” exist. Even under this view,



                                      24
         Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 25 of 42



Maumau does not offer a reason that is sufficient under this statute. His

motion should be denied.

   II.      The 3553(a) factors also do not support Maumau’s request for
            compassionate release.

         As discussed, the statute requires a court to “consider[ ] the factors set

forth in section 3553(a) to the extent that they are applicable if it finds that

extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C.

§ 3582(c)(1)(A)(i).

         The 3553(a) factors require a court to look at a number of different

criteria. The relevant ones here include “the nature and circumstances of

the offense and the history and characteristics of the defendant,” “the kinds

of sentences available,” and “the need to avoid unwarranted sentence

disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(1), (3), (6). Even if

“extraordinary and compelling reasons” exist, Maumau is an unusually poor

candidate for release under those factors.

   A. The nature of the offenses and Maumau’s history and
      characteristics do not support early release.

         Under § 3553(a)(1), this Court looks to the “nature and circumstances

of the offense and the history and characteristics of the defendant.”



                                          25
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 26 of 42



      Maumau was not convicted of minor or non-violent crimes. Instead, he

was convicted of one count of engaging in a racketeering conspiracy, one

count of Hobbs Act robbery, three counts of assault with a dangerous weapon

in aid of racketeering, and three counts of using a firearm during a crime of

violence. PSR at 1.

      His ultimate sentence, of course, was driven by the 924(c) convictions.

Those convictions were based on three armed robberies that Maumau

committed as part of his involvement in TCG. The details of those crimes

are striking. In the first robbery, Maumau entered a clothing store in

Ogden, pointed a handgun at its employees, and said, “‘Open the fucking cash

register.’” PSR at 9. In the second, Maumau entered a fast food restaurant

in Arizona and, while “pointing” a handgun “at the victim and waiving the

gun up and down,” told the cashier “to give me all the money. Hurry up and

get it open.” Id. In the third, Maumau entered another fast food restaurant

in Arizona, “pulled a handgun out of his waistband from under the front of

his shirt,” “pointed the handgun at the night manager,” and “told the night

manager, ‘you can open the register or I’ll kill you.’” Id. at 10.

      Those charges are not the full extent of Maumau’s criminal record.

The PSR recounts Maumau’s fairly extensive juvenile record. PSR at 23-26.

And while Maumau now gives himself credit for the fact that his “adult
                                       26
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 27 of 42



record [is] devoid of any other criminal offenses” beyond these particular

convictions (Maumau Mot. at 13), this is not as laudatory as he suggests.

Maumau was born in October 1987. PSR at 2. He committed these offenses

between January and September 2008, which would have been when he was

21 years old. Id. He was arrested in December 2009, id., and he has been

incarcerated ever since. So what Maumau is taking credit for is the fact that

he was not charged with any crimes during the two years before, and one

year after, he committed these three violent robberies. Going three years

without committing a crime is commendable, but it is not grounds for

invalidating a lengthy prison sentence that was imposed for committing

crimes in the interim.

      This is particularly so given Maumau’s conduct since he was

incarcerated. Maumau claims that he has “dedicated himself to becoming a

better person during the decade he has spent incarcerated.” Maumau Mot.

at 12. His prison record suggests otherwise.

      In the 11 years that Maumau has been incarcerated, he has committed

10 disciplinary infractions. See Attachment A. 4 This includes one instance

in which he possessed heroin inside the prison, and it includes another in


     Attachment A is a statement from the Bureau of Prisons setting forth
      4

Maumau’s disciplinary history since being incarcerated.
                                      27
         Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 28 of 42



which he was cited for possessing unspecified “drugs/alcohol.” Id. This also

includes multiple infractions for “being insolent” or “interfering” with prison

staff. Id.

      Maumau’s record also includes three violent incidents. In June 2012,

he was cited for “fighting with another person,” with the explanation—

apparently from Maumau—that “we beat him up, didn’t like his charges.”

Id. In June 2014, Maumau “assault[ed]” another inmate. Id. And in April

2018, Maumau “admitted to fighting with another inmate.” Id.

      Maumau’s involvement with the “Raise Your Pen Coalition” raises

further concern. In correspondence with this Court, Maumau’s counsel

suggested that this is a charitable foundation aimed at helping wayward

youth.     See Attachment B. But the coalition’s Facebook page suggests that

it is directed at a different purpose. As shown in the attached screenshots,

this “coalition” appears to be a tribute to Siale Angilau, who was one of

Maumau’s fellow TCG members. See Attachment C.

      As this Court is well aware, a U.S. Marshal shot and killed Angilau

during Angilau’s federal trial. This shooting occurred when Angilau grabbed

and “raised a pen” from his counsel’s table and then charged and attacked a

government witness who was testifying against him.



                                       28
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 29 of 42



      If Maumau wished to simply honor his friend’s life, there would be

many appropriate ways to do so. What Maumua has chosen to do, however,

is actively participate in a group that decided to name itself not after

Angilau’s life in general, but instead after the precise moment in which he

attacked a cooperating witness in federal court. Indeed, the attached posts

from the coalition’s Facebook page make it clear that this act—and the

shooting that followed—is a substantial part of this group’s focus. Those

posts include repeated calls for “Justice” for Angilau, with one post even

demanding that “there really can be no Peace without Justice.” Id.

      The point here is not to relitigate the traumatic circumstances

surrounding Angilau’s death. Rather, the point here is that Maumau’s

continuing support for a group that is named—not after a person, but after a

particular moment of violence—at least suggests that Maumau is not as

detached from TCG’s worldview as he would have this Court believe.

      Returning to 3553(a), the relevant factor asks this Court to look to the

defendant’s crime, as well as his past and current history. Maumau

committed many serious federal offenses, all of which involved some

combination of gang activity and violence. His conduct before and after

these crimes is marked by continued proclivities towards violence and

socially disruptive conduct. And even while incarcerated, he has continued
                                       29
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 30 of 42



to act out—possessing drugs and alcohol, interfering with staff, and fighting

with other inmates. Taken as a whole, this 3553(a) factor therefore weighs

strongly against Maumau’s request for early release.

   B. The length of Maumau’s sentence, its mandatory nature, and
      the short amount of the sentence that Maumau has served all
      strongly weigh against releasing him from prison now.

      Under § 3553(a)(3), this Court also considers “the kinds of sentences

available” for the offense of conviction. This factor weighs heavily against

granting Maumau compassionate release at this time, particularly for the

reasons that he offers in his motion.

      This Court sentenced Maumau to 55 years in prison, and it did so based

on the minimum mandatory sentences that were required by § 924(c) at the

time of these offenses. This sentence was both required and constitutional.

      “‘Congress has the power to define criminal punishments without

giving the courts any sentencing discretion.’” United States v. Angelos, 433

F.3d 738, 754 (10th Cir. 2006) (quoting Chapman v. United States, 500 U.S.

453, 467 (1991)). In Angelos, the Tenth Circuit specifically held that

§ 924(c)’s stacked mandatory minimum sentences were constitutional.

Angelos, 433 F.3d at 750-54.

      Indeed, in a later case, the Tenth Circuit held that even a mandatory

minimum sentence of 1495 months under § 924(c) was constitutional.
                                        30
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 31 of 42



United States v. Jolley, 275 F. App’x 758, 759-63 (10th Cir. 2008)

(unpublished). The Tenth Circuit explained that in its view, the “lengthy

sentences mandated by Congress in § 924(c) are an entirely rational

response” to the “exceptional danger” posed by the combination of firearms

and drug offenses. Id. at 762.

      But what matters here is not just that those sentences were

constitutional. What really matters is that they were mandatory. In a

published opinion that was written by then-Judge Gorsuch, the Tenth Circuit

stressed that a § 924(c) sentence is “indeed a mandatory minimum sentence.”

Smith, 756 F.3d at 1185. In the Tenth Circuit’s view, § 924(c) “guarantees

that—whatever the defendant’s sentence for his underlying offense—he will

at least and always serve a certain number of years for his gun crime.” Id.

(emphasis in original). “Put differently, § 924(c)(1)(A) serves to ensure

sentences for gun use are indeed mandatory and minimum ones.” Id.

      The United States is, of course, cognizant of this Court’s stated

concerns about the fairness of these sentences as applied to Maumau. But

this motion is not the proper place for Maumau to litigate any substantive

concerns about the length of these sentences. If Maumau believed that his

sentence was substantively unreasonable, or instead that his sentence was

unlawful or even unconstitutional, Maumau could have raised those
                                      31
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 32 of 42



arguments on direct appeal. If that failed, he could have collaterally

attacked the length of his sentence through a 2255 petition.

      But as a general rule, a 2255 proceeding is “‘the only means’” by which

a defendant can “‘challenge the validity of a federal conviction following the

conclusion of direct appeal.’” Davis v. English, 753 F. App’x 635, 637 (10th

Cir. 2018) (unpublished) (citation omitted). If an initial 2255 petition fails,

the rules make it difficult for a defendant to file a successive 2255 petition.

See generally 28 U.S.C. § 2255(h).

      This matters here. As noted, Maumau has already passed through the

direct appeal and initial 2255 stages. He did not prevail in either

proceeding. In this motion, then, he is essentially trying to accomplish the

same result that he could have sought there—i.e., to undo his sentence on

substantive reasonableness grounds—through the guise of a different kind of

motion. In this sense, what he’s really trying to do is convert the

compassionate release statute into a third mechanism for invalidating a

sentence on substantive reasonableness grounds, thereby allowing him to

avoid the restrictions that would be in his way if he tried to raise these

arguments in a second or successive 2255 petition.

      This cannot be allowed. Indeed, the Third Circuit recently recognized

as much, holding that the compassionate release statute does not “provide for
                                       32
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 33 of 42



release on the basis of arguments” that “were or could have been raised on

direct appeal or in a § 2255 motion.” United States v. Handerhan, 2019 WL

4898675, *2 (3d Cir. Oct. 4, 2019) (unpublished). Instead, the court

“question[ed] whether an alleged sentencing error that was correctible in

prior proceedings could ever be an ‘extraordinary and compelling reason’ for

release under § 3582(c)(1)(A)(i).” Id.

      Other courts have recognized this as well. In Willingham, a federal

district court held that the defendant’s complaint that her “sentence [was] too

harsh, especially as compared to that of” other defendants, did “not even

move the needle toward the extraordinary and compelling circumstances that

must exist before the Court should grant compassionate release.” 2019 WL

6733028 at *2. Instead, the court viewed her arguments as an “attempt to

relitigate the propriety of her sentence under the auspice of ‘compassionate

release,’” an attempt that “falls completely flat.” Id.

      In Fox, another district court refused to grant compassionate release

based on the perceived harshness of the defendant’s sentence. 2019 WL

3046086 at *3. While acknowledging the defendant’s “understandable

frustration over the unfairness he perceives in others getting sentencing

benefits while he does not,” the court held that the compassionate release

statute “is not an end-run around” “Congress’s decision to reduce sentences
                                         33
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 34 of 42



for some crimes but not others, or a means to redress perceived disparities

with other sentenced defendants.” Id.

      Indeed, consider the other systemic consequences that would follow

from allowing this kind of motion on the grounds offered by Maumau. As

discussed, the First Step Act allows a defendant to personally file a motion

for compassionate release 30 days after the warden of his prison receives his

request. In theory, a defendant could file such a motion even a short time

after he was sentenced. But if a court could then grant compassionate

release based on its disagreement with the length of a mandatory sentence, a

defendant who was sentenced to mandatory sentence could simply file a

motion for compassionate release a short time later, and the district court

could then order the defendant’s release at a time much earlier than

Congress specifically required. In this sense, the compassionate release

statute would essentially be turned into a catch-all resentencing statute, one

that superseded the mandatory provisions that applied to that sentence.

      In this sense, interpreting the compassionate release statute this way

would essentially void § 924(c)’s “guarantee” that the defendant would “at

least and always serve a certain number of years” for his crime. Smith, 756

F.3d at 1185 (emphasis in original). At that point, the mandatory minimum

sentences would cease to be either mandatory or minimum. This cannot be
                                      34
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 35 of 42



what Congress intended to accomplish when it passed the compassionate

release statute.

      Contrary to Maumau’s claim, Maumau Mot. at 10, the fact that

Congress amended the § 924(c) stacking provision as part of the First Step

Act also does not suggest he’s entitled to relief. If anything, the particular

way that Congress did this actually reinforces that Maumau must serve the

required sentence.

      Congress decides whether a statutory change is retroactive. Dorsey v.

United States, 567 U.S. 260, 274 (2012). In the ordinary course, it is

presumed that a change to criminal penalties does not apply retroactively,

unless Congress provides otherwise. Id. at 272. And as a general rule, the

“repeal of any statute shall not have the effect to release or extinguish any

penalty, forfeiture, or liability incurred under such statute, unless the

repealing Act shall so expressly provide,” and, even after a statute is

amended, its prior version “shall be treated as still remaining in force for the

purpose of sustaining any proper action or prosecution for the enforcement of

such penalty, forfeiture, or liability.” 1 U.S.C. § 109.

      This is so here. In the relevant portion of the First Step Act, Congress

established that the changes to the § 924(c) stacking provision “apply to any

offense that was committed before the date of enactment of this Act, if a
                                       35
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 36 of 42



sentence for the offense has not been imposed as of such date of enactment.”

See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. at 5222 (emphasis

added). Because of this clear directive, the Tenth Circuit has held that the

First Step Act’s changes to the § 924(c) sentencing scheme “plainly do[ ] not

reach § 924(c)(1)(C) sentences” that “were imposed before the Act was

enacted.” United States v. Hunt, 2019 WL 5700734, at *3 (10th Cir. Nov. 5,

2019) (unpublished). Thus, Congress has expressly decided to not to make

its changes to the stacking provision retroactive, thereby demonstrating a

specific congressional intent to leave in place the previous sentences (like

Maumau’s) that were imposed under the prior “stacking” regime.

      Again, returning to the 3553(a) factor itself, that factor looks to the

“kind[ ] of sentence available” for this particular defendant. Here, the only

available sentence was one that required 55 years in prison. At the present

time, neither Maumau’s conviction nor his sentence have ever been

overturned or invalidated, nor have the statutes that specifically required

this very sentence. Thus, even now, this Court is left a very lengthy and

expressly mandatory sentence.

      Maumau has served just 11 years of that sentence. Whatever it is that

the compassionate release statute allows, it surely does not allow a criminal

who is young and healthy to be released after serving just 1/5 of a
                                       36
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 37 of 42



congressionally-mandated sentence. Given the length of this sentence, its

mandatory nature, and the fact that Maumau has served only a small part of

it, this factor strongly weighs against release.

   C. The sentence disparities provide no basis for early release.

      Finally, under § 3553(a)(6), this Court considers “the need to avoid

unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct.”

      In his motion, Maumau complains about the “glaring unwarranted

disparity” between his sentence and those of his fellow gang members who

accepted plea bargains. According to Maumau, this disparity is unfair

because it is “based solely on the fact that Maumau elected to exercise his

constitutional right to a jury trial.” Maumau Mot. at 14.

      Maumau’s focus is misplaced. Section 3553(a)(6) does not ask a court

to consider disparities between individual defendants in an individual case.

Instead, it allows a court to consider “‘disparities nationwide among

defendants with similar records and Guideline calculations.’” United States

v. Lente, 759 F.3d 1149, 1168 (10th Cir. 2014) (citation omitted).

      Moreover, even there, disparate sentences are permissible where the

disparities are “‘explicable by the facts on the record.’” Id. (citation omitted).

This is so here. Contrary to Maumau’s claim, the disparities between his
                                       37
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 38 of 42



sentence and those of his fellow gang members are not the result of Maumau

deciding to go to trial. Rather, the disparities are the result of what

happened next. At the close of his trial, Maumau was convicted of multiple §

924(c) counts. By contrast, his co-defendants who pleaded guilty earlier

have never been convicted of multiple § 924(c) counts.

      Thus, the disparities that exist are based on differences in the

defendants’ individual conviction profiles. This is appropriate. If Maumau

“‘has subjected himself to a severe penalty, it is simply because he has

committed a great many such offenses.’” Jolley, 275 F. App’x at 759 n.2

(quoting O’Neil v. Vermont, 144 U.S. 323, 331 (1892)).

      For this reason, the Tenth Circuit has repeatedly “rejected claims of

substantive unreasonableness based on sentencing disparities among

codefendants where one of them had a Rule 11(c)(1)(C) agreement.” United

States v. Brooks, 736 F.3d 921, 943 (10th Cir. 2013). Such differences are

“reasonable,” because they account for one defendant’s “acceptance of guilt

and the sparing of substantial judicial resources that otherwise would have

been devoted to his trial.” Id.

      This is also true in the Guidelines context. “Co-defendants who are

charged with and convicted of different offenses are not ‘similarly situated’

with respect to the sentencing guidelines,” even where the differing
                                      38
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 39 of 42



convictions are the result of one defendant accepting a plea. United States v.

Contreras, 108 F.3d 1255, 1271-72 (10th Cir. 1997). Indeed, “a trial judge

may not reduce a defendant’s sentence on the mere basis that a co-defendant

who engaged in similar conduct but agreed to plead guilty to lesser charges

received a lighter sentence.” Id. at 1272. Holding otherwise would have

adverse consequences on legitimate “judicial economy” concerns, and it might

also harm defendants as a whole by “discourag[ing] the government from

offering plea bargains in cases involving multiple defendants.’” Id. (citation

omitted).

      If Congress thinks this is a problem, it could address it. It hasn’t.

And more particularly, if Congress wanted to include sentencing disparities

as a basis for compassionate release, it could do so. It hasn’t. Because of

this, this Court “may not reduce [Maumau’s] sentence on the mere basis that

a co-defendant who engaged in similar conduct but agreed to plead guilty to

lesser charges received a lighter sentence.” Id. This factor does not support

Maumau’s request.

                                    *****

      A final, aggregate note is in order. Many of the cases that Maumau

relies on in his motion stand in stark contrast to this one. Indeed, as a



                                      39
       Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 40 of 42



points of reference, those cases show how inappropriate it would be to release

Maumau for the reasons that he offers in his motion.

      Take Cantu. The district court there granted compassionate release to

the defendant. But that defendant had committed a non-violent offense, was

elderly at the time of his motion, had “only one minor fighting incident”

(which was an act of self-defense) during his entire time in prison, and had

already served 14 years of his 15-year sentence. Cantu, 2019 WL 2498923 at

*2, 2 n.2, 6-7.

      Or take Beck. The district court there granted compassionate release

to a prisoner who had been sentenced to 165 months in prison after being

convicted of running a meth lab with her husband and possessing a firearm

while doing so. Beck, 2019 WL 2716505 at *1. The court released her after

finding that she had been diagnosed with cancer while incarcerated, that the

Bureau of Prisons had repeatedly failed to provide her with proper treatment,

and that the Bureau’s failures had allowed her cancer to spread, thereby

endangering her life. Id. at *6-10.

      Or take Cantu-Rivera. The court there granted compassionate release

to a defendant who had been convicted of drug distribution offenses, where

the defendant met “the age-related definition of extraordinary and compelling

circumstances” in the compassionate release statute and was “experiencing
                                      40
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 41 of 42



serious deterioration in physical health because of the aging process.”

Cantu-Rivera, 2019 WL 2578272 at *1. But beyond that criterion, the

defendant had “served 30 years in prison,” and he also had an “extraordinary

degree of rehabilitation,” including “over 4,000 hours of teaching while in

federal prison,” “service as a teaching assistant in several prison facilities,”

and “service in the BOP’s suicide watch program.” Id. at *2.

      Maumau’s case scarcely resembles those. Maumau is young and

healthy, not old and infirm. Maumau is not in prison for drug offenses or

simply possessing a firearm; rather, he’s in prison for committing robberies in

which he threatened the lives of several people by pointing a gun at them and

telling them he might kill them. Maumau is not even at the middle of his

sentence; instead, he is just 11 years into a mandatory sentence of 55 years.

And since being incarcerated, Maumau has repeatedly broken prison rules,

including being involved in three fights.

      Whether viewed individually or as a whole, the 3553(a) factors simply

do not support Maumau’s request to be let out of prison 44 years earlier than

Congress “guaranteed” he must serve. Even if this Court finds that




                                        41
      Case 2:08-cr-00758-TC Document 1740 Filed 01/09/20 Page 42 of 42



“extraordinary and compelling reasons” exist, it should still deny Maumau’s

motion on the basis of the 3553(a) factors.

      Respectfully submitted January 9, 2020.

                              JOHN W. HUBER
                              United States Attorney



                              /s/ Ryan D. Tenney
                              RYAN D. TENNEY
                              Assistant United States Attorney




                                      42
